AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 oft



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                      V.                                      (For Offenses Committed On or After November 1, 1987)


                    Miguel Antonio Puente-Aguirre                             Case Number: 19CR2731-KSC

                                                                              JEREMY WARREN
                                                                              Defendant's Attorney


REGISTRATION NO. 86129298
THE DEFENDANT:
 lg] pleaded guilty to count(s) I of the Superseding Information (Misdemeanor)
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                              Count Number(s}
8:1325(a)(3)                     IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                       1


 •     The defendant has been found not guilty on count(s)
                                                                         -------------------
  lg] Count(s) UNDERLYING INFORMATION                                       dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED
 lg] Assessment: $10 WAIVED
 0 Fine: WAIVED
  •
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                            7/30/2019




                                                                             UNITED STATES MAGISTRATE JUDGE
